DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a vascular prosthesis, classified in A61F2/07.
II. Claims 12-21, drawn to a method for treating an arterial aneurysm, classified in A61F2002/823.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product as claimed can be used in a materially different process of using that product, the product as claimed can be used as a model to display the function of the device and does not require implantation.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions listed above requires different text search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder.
During a telephone conversation with Nelson Pierce on Wednesday, March 3rd, 2021 a provisional election was made without traverse to prosecute the invention of group I, claims 1-11.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the concentric portions of the crimped adapter (a reference number 49 has been provided in the specification, but the structural details in the drawings are not clear) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the specification provide guidance for a crimped adapter 42 having concentric folds 49 of crimped portion 47 to have an amplitude and periodicity (see paragraph [0040]). However, from the drawings it appears that the crimped adapter is a graft member having a plurality of pleats that extends around the entire circumference of each of the plurality of concentric rings, wherein each of the pleats of the plurality of pleats comprises an amplitude and periodicity.
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 includes the limitation “a crimped portion of generally concentric folds within the perimeter section and about the opening.” However, it is unclear what applicant regards as a “concentric fold” within the perimeter section and about the opening.
Claim 11 includes the limitation “the luminal graft component including concentric crimped folds about a fenestration defined by the luminal graft component, whereby the concentric crimped folds defining the fenestration can move relative to the remainder of the graft component.” However, it is unclear what applicant regards as a “concentric folds” that defines the fenestration and can move relative to the remainder of the graft component.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4-6 and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Harley et al. WO 2005/034809 A1. 
Regarding Claim 1, Harley et al. discloses a vascular prosthesis 1, comprising: a luminal graft 2 component having a proximal open end, a distal open end, and defining a main lumen extending from the proximal open end to the distal open end (as seen in Figures 1-2), the luminal graft 2 component defining at least one fenestration (column 10, lines 16-30); and a crimped adapter 3 at the at least one fenestration (as seen in Figures 1-2), the crimped adapter 3 including a perimeter region (region 5) that is fixed to the luminal graft component and seals the fenestration (as seen in Figures 1-3 and column 10, lines 16-30), the crimped adapter 3 also can adapt to positioning of a branch prosthesis extending through the opening by flexation of the folds to thereby move the opening relative to the perimeter region” is an intended use recitation wherein the branch prosthesis is not positively claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding Claim 4, Hartley et al. discloses a plurality of radial stents distributed longitudinally along the luminal graft component, the radial stents including struts that define proximal apices and distal apices (as seen in Figures 7 and 10 and column 10, lines 15-20).
Regarding Claim 5, Hartley et al. discloses wherein the crimped adapter includes at least one member (e.g. graft) selected from the group consisting of polytetrafluoroethylene, polyethylene terephthalate, polymer (column 4, lines 14-22).
Regarding Claim 6, Harley et al. discloses wherein the vascular prosthesis 1 includes one fenestration and one crimped adapter 3 (as seen in Figures 1-3).
Regarding Claim 11, Harley et al. discloses a vascular prosthesis 1, comprising: a luminal graft component 2 having a proximal open end, a distal open end, and defining a main lumen extending from the proximal open end to the distal open end (as seen in Figures 1-2), the luminal graft component 2 including concentric crimped folds about a fenestration defined by the luminal .
Claim(s) 1 and 5-7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Greenan U.S. Publication 2007/0244547 A1. 
Regarding Claim 1, Greenan discloses a vascular prosthesis 500, comprising: a) a luminal graft 502 component having a proximal open end, a distal open end, and defining a main lumen 503 extending from the proximal open end to the distal open end (as seen in Figures 5A-5B), the luminal graft 502 component defining at least one fenestration (paragraphs [0037-0039]); and b) a crimped adapter 526 at the at least one fenestration (as seen in Figures 5A-5B), the crimped adapter 526 including a perimeter region (see by region 504) that is fixed to the luminal graft component and seals the fenestration (as seen in Figures 5A-5B  and paragraphs [0041-0043]), the crimped adapter 526 also defining an opening with a diameter smaller than the fenestration (as seen in Figure 5A-5B) and including a crimped portion of generally concentric folds within the perimeter section and about the opening (as seen in Figure 5A and paragraph [0041]). The limitation “whereby the crimped adapter can adapt to positioning
Regarding Claim 5, Greenan discloses further including a plurality of radial stents distributed longitudinally along the luminal graft component, the radial stents including struts that define proximal apices and distal apices (paragraph [0027], it is well known in the medical art that Gianturco stents have struts that define peaks and troughs).
Regarding Claim 6, Greenan et al. discloses wherein the vascular prosthesis 1 includes one fenestration and one crimped adapter 3 (as seen in Figures 5A-5B).
Regarding Claim 7, Greenan discloses wherein the vascular prosthesis includes two fenestrations and two crimped adapters (as seen in Figures 1 and 8-14).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roeder et al. U.S. Publication 2013/0116775 A1 in view of Greenan U.S. Publication 2007/0244547 A1. 
Regarding Claim 1, Roeder et al. discloses a vascular prosthesis 10, comprising: a luminal graft 14 component having a proximal open end 22, a distal open end 24, and defining a main lumen 18 extending from the proximal open end to the distal open end (as seen in Figure 1 and paragraph [0034]), the luminal graft 14 component defining at least one fenestration (abstract and paragraphs [0032], [0036-0039]); and a crimped adapter 28 at the at least one fenestration 12 (as seen in Figures 1-8), the crimped adapter 28 including a perimeter region (outer perimeter 30) that is fixed to the luminal graft 14 component and seals the fenestration (as seen in Figures 1-8 and paragraphs [0045-0046]), the crimped adapter 28 also defining an opening with a diameter smaller than the fenestration (as seen in Figure 1-7, paragraphs [0007] and [0042]) (as seen in Figure 1-7 and paragraph [0046]). The limitation “whereby the crimped adapter can adapt to positioning of a branch prosthesis extending through the opening by flexation of the folds to thereby move the opening relative to the perimeter region” is an intended use recitation wherein the branch prosthesis is not positively claimed. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Roeder et al. further discloses the crimped adapter 28 a band of flexible material forming a tapered, flexible tube (paragraphs [0042 and 0046]). However, Roeder et al. does not expressly disclose the crimped adapter includes a crimped portion of generally concentric folds within the perimeter section. Greenan teaches a vascular prosthesis 500 in the same field of endeavor for use in a branched vessel comprising: a luminal graft 502 component having a proximal open end, a distal open end, and defining a main lumen 503 extending from the proximal open end to the distal open end (as seen in Figures 5A-5B), the luminal graft 502 component defining at least one fenestration (paragraphs [0037-0039]); and a crimped adapter 526 at the at least one fenestration (as seen in Figures 5A-5B), the crimped adapter 526 including a perimeter region (see by region 504) that is fixed to the luminal graft component and seals the fenestration (as seen in Figures 5A-5B  and paragraphs [0041-0043]), the crimped adapter including a crimped portion of generally concentric folds within the perimeter section and about the opening (as seen in Figure 5A and paragraph [0041]) for the purpose of providing a flexible, translatable branch graft fenestration that is axially compressible by including pleats for flexing and articulating the branch graft relative to a longitudinal axis of a branch vessel (paragraphs [0008] and [0037]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Roeder’s crimped adapter to further include pleats/crimped portions as taught by Greenan for the purpose of providing a flexible, translatable branch graft fenestration that is axially compressible by including pleats for flexing and articulating the branch graft relative to a longitudinal axis of a branch vessel.
Regarding Claim 4, Roeder et al. discloses a plurality of radial stents 16a, 16b, 16c, distributed longitudinally along the luminal graft component, the radial stents 16a, 16b, 16c including struts that define proximal apices and distal apices (as seen in Figures 1 and 5 and paragraph [0044])
Regarding Claim 5, Roeder et al. discloses wherein the crimped adapter includes at least one member selected from the group consisting of polytetrafluoroethylene, polyethylene terephthalate, polymer (paragraphs [0031] and [0035]).
Regarding Claim 6, Roeder et al. discloses wherein the vascular prosthesis 10 includes one fenestration 12 and one crimped adapter 28 (as seen in Figures 1-8).
Regarding Claim 7, Roeder et al. discloses wherein the vascular prosthesis includes two fenestrations 12 and two crimped adapters 28 (as seen in Figures 1-3 and 13).
Regarding Claims 8, 9, in the embodiment of Figures 1-8, Roeder et al. does not expressly disclose wherein the vascular prosthesis includes three fenestrations and three crimped adapters or wherein the vascular prosthesis includes four fenestrations and four crimped adapters. However, in an alternative embodiment, as seen in Figure 17, Roeder et al. teaches three fenestrations 316a, 316b, 316c or four fenestrations 316a, 316a, 316b, 316c may be arranged on the prosthesis for the purpose of corresponding to the openings of the branch vessels within the anatomy into which the prosthesis is intended to be placed such as the renal, celiac and mesenteric fenestrations (paragraphs [0004], [0006] and [0076]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Roeder’s fenestrations to further include three or four fenestrations as taught in Figures 16-17 for the purpose of corresponding to the openings of the branch vessels within the anatomy into which the prosthesis is intended to be placed corresponding to the openings of the branch vessels within the anatomy into which the prosthesis is intended to be placed such as the renal, celiac and mesenteric fenestrations (paragraph [0076]).
Regarding Claim 10, Roeder et al. discloses at least one branch prosthesis 92, 94, each branch prosthesis having a proximal end and a distal end, and extendable through 
Regarding Claim 11, Roeder et al. discloses a vascular prosthesis 10, comprising: a luminal graft 14 component having a proximal open end 22, a distal open end 24, and defining a main lumen 18 extending from the proximal open end to the distal open end (as seen in Figure 1 and paragraphs [0032], [0034] and [0036-0039]). However, Roeder et al. does not expressly disclose the luminal graft component including concentric crimped folds about a fenestration defined by the luminal graft component; wherein the concentric crimped folds defining the fenestration can move relative to the remainder of the graft component. Greenan teaches a vascular prosthesis 500 in the same field of endeavor for use in a branched vessel comprising: a luminal graft 502 component having a proximal open end, a distal open end, and defining a main lumen 503 extending from the proximal open end to the distal open end (as seen in Figures 5A-5B), the luminal graft 502 component defining at least one fenestration (paragraphs [0037-0039]); and a crimped adapter 526 at the at least one fenestration (as seen in Figures 5A-5B), the crimped adapter 526 including a perimeter region (see by region 504) that is fixed to the luminal graft component and seals the fenestration (as seen in Figures 5A-5B  and paragraphs [0041-0043]), the crimped adapter including a crimped portion of generally concentric folds within the perimeter section and about the opening (as seen in Figure 5A and paragraph [0041]) for the purpose of providing a flexible, translatable branch graft fenestration that is axially compressible by including pleats for flexing and articulating the branch graft relative to a longitudinal axis of a branch vessel (paragraphs [0008] and [0037]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Roeder’s crimped adapter to further include pleats/crimped 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEEMA MATHEW whose telephone number is (571) 270-1452.  The examiner can normally be reached on Monday-Friday 8:30 am – 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE, Jennifer Dieterle at (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEEMA MATHEW/
Primary Examiner, Art Unit 3774